        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 1 of 22




                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION NO. 20-517
         Plaintiff                        *
                                          *
VERSUS                                    *     JUDGE MILAZZO
                                          *
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *
PARISH, DANNY CULPEPER. AND               *     JURY DEMAND
KEITH CANIZARO                            *
            Defendants                    *
******************************************************************************

                ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                      ORIGINAL AND AMENDED COMPLAINT

         NOW INTO COURT, through undersigned counsel, come defendants, St. Tammany

Parish Sheriff Randy Smith, Danny Culpeper and Keith Canizaro, who in response to Plaintiff's

Complaint (“Original Complaint”) and Complaint [R. Docs. 1, 14] ("Amended Complaint")*,

respectfully represent as follows:

                                                          I.

                                    FIRST AFFIRMATIVE DEFENSE

         At all relevant times, Sheriff Smith, as well as any and all individuals for whose behavior

he is or may be legally responsible, and Danny Culpeper and Keith Canizaro, acted in a reasonable

and proper manner, and fully complied with any and all legal duties and standards of care imposed

by law and applicable to them.




* Subsequent to defendants’ filing their partial motion to dismiss, Plaintiff sought leave to file an amended complaint
(Rec. Doc. 8). This amended complaint is titled “complaint” (Rec. Doc. 14).

90910
                                                   Page 1 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 2 of 22




                                                  II.

                              SECOND AFFIRMATIVE DEFENSE

         The actions, if any, of Sheriff Smith, as well as any and all individuals for whose behavior

he is or may be legally responsible, and Danny Culpeper and Keith Canizaro, were within their

legal authority as law enforcement officers and were taken in good faith, without malice, with

reasonable cause, with a sincere belief that said actions were legal under laws believed to be

constitutional in nature, and without any intention whatsoever to harm Plaintiff.

                                                  III.

                               THIRD AFFIRMATIVE DEFENSE

         Sheriff Smith specifically avers that, at all relevant times, his conduct along with the

conduct and actions of his employees, including but not limited to Danny Culpeper and Keith

Canizaro, were reasonable, justified, and legally permissible under the circumstances.

                                                  IV.

                              FOURTH AFFIRMATIVE DEFENSE

         Plaintiff's allegations, even if proven, do not adequately disclose the deprivation of a

protected federal right.

                                                  V.

                               FIFTH AFFIRMATIVE DEFENSE

         Sheriff Smith, Danny Culpeper and Keith Canizaro aver that Plaintiff's damages, if any,

were caused or contributed to by the fault of a person or persons over whom they exercised no

authority, jurisdiction or control, and for whose actions and/or conduct they are not legally

responsible, including, but not limited to, Plaintiff.




90910
                                             Page 2 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 3 of 22




                                                 VI.

                               SIXTH AFFIRMATIVE DEFENSE

         Sheriff Smith, Danny Culpeper and Keith Canizaro specifically deny both the extent and

measure of damages alleged by Plaintiff in this proceeding, and specifically deny that they are in

any manner legally liable for any of that amount.

                                                 VII.

                             SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff failed to mitigate any damages that he may have suffered despite a legal duty to

do so.

                                                VIII.

                              EIGHTH AFFIRMATIVE DEFENSE

         To the extent the Complaint may be determined to set out a cause of action in negligence,

Plaintiff, by virtue of his own actions and conduct, was guilty of negligence, contributory

negligence, intentional misconduct and/or assumption of the risk, all of which will be more fully

shown at the trial of this matter.

                                                 IX.

                               NINTH AFFIRMATIVE DEFENSE

         Sheriff Smith, Danny Culpeper and Keith Canizaro hereby invoke all relevant and

applicable provisions of the Louisiana Governmental Claims Act (La. R.S. § 13:5101, et seq.),

including the limitation of liability contained therein, as well as any and all other statutory or

jurisprudential limitations of liability, costs, and interest available to them under the law.




90910
                                            Page 3 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 4 of 22




                                                 X.

                                 TENTH AFFIRMATIVE DEFENSE

         Sheriff Smith, Danny Culpeper and Keith Canizaro invoke all relevant and applicable

provisions of La. R.S. § 9:2798.1 and the limitation of liability contained therein.

                                                 XI.

                             ELEVENTH AFFIRMATIVE DEFENSE

         Defendant, St. Tammany Parish Sheriff Randy Smith, denies that he could be liable to

Plaintiff in any way other than in his official capacity, as opposed to his status as a private

individual.

                                                XII.

                             TWELVTH AFFIRMATIVE DEFENSE

         Defendants plead the affirmative defense of qualified immunity and assert that they are

entitled to and protected by the qualified immunity afforded to public officials for acts committed

during the course and scope of their official duties, and that said defense should be resolved prior

to this matter going to trial.

                                                XIII.

                           THIRTEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are without merit and Defendants are entitled to be awarded the

attorney's fees and costs incurred in defense of this matter.

                                                XIV.

                        RESERVATION OF ADDITIONAL DEFENSES

         Defendants reserve the right to raise any additional defenses, affirmative or otherwise, and

any counterclaims which may become apparent through discovery in the course of this action.



90910
                                            Page 4 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 5 of 22




                                                XV.

         AND NOW, further answering the Plaintiff's Complaint, Sheriff Smith, Danny Culpeper

and Keith Canizaro answer the individual allegations as follows:

                                                XVI.

         The allegations contained in paragraph 1 of the Original Complaint are denied.

                                               XVII.

         The allegations contained in paragraph 2 of the Original Complaint are legal conclusions

to which no answer is required.

                                               XVIII.

         The allegations contained in paragraph 3 of the Original Complaint are denied.

                                                XIX.

         The allegations contained in paragraph 4 of the Original Complaint are denied.

                                                XX.

         The allegations contained in paragraph 5 of the Original Complaint are legal conclusions

to which no answer is required.

                                                XXI.

         The allegations contained in paragraph 6 of the Original Complaint are admitted only

insofar as Sheriff Smith, Danny Culpeper and Keith Canizaro admit that this Court has jurisdiction

for claims arising out of federal civil rights violations and supplemental jurisdiction over state law

claims under 28 U.S.C. § 1367.




90910
                                            Page 5 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 6 of 22




                                                XXII.

         The allegations contained in paragraph 7 of the Original Complaint are admitted only

insofar as Sheriff Smith, Danny Culpeper and Keith Canizaro admit that venue is proper in the

Eastern District of Louisiana.

                                                XXIII.

         The allegations contained in paragraph 8 of the Original Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                XXIV.

         The allegations contained in paragraph 9 of the Original Complaint are admitted.

                                                XXV.

         The allegations contained in paragraph 10 of the Original Complaint are admitted only

insofar as Plaintiff alleges Danny Culpeper is an individual of the age of majority, a resident of St.

Tammany Parish and a citizen of the State of Louisiana. The remaining allegations of fact within

this paragraph are denied as written and/or for lack of sufficient information to justify a belief

therein.

                                                XXVI.

         The allegations contained in paragraph 11 of the Original Complaint are admitted.

                                               XXVII.

         The allegations contained in paragraph 12 of the Original Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                               XXVIII.

         The allegations contained in paragraph 13 of the Original Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.



90910
                                             Page 6 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 7 of 22




                                                XXIX.

         The allegations contained in paragraph 14 of the Original Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                XXX.

         The allegations contained in paragraph 15 of the Original Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                XXXI.

         The allegations contained in paragraph 16 of the Original Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                               XXXII.

         The allegations contained in paragraph 17 of the Original Complaint are admitted.

                                               XXXIII.

         The allegations contained in paragraph 18 of the Original Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                               XXXIV.

         The allegations contained in paragraph 19 of the Original Complaint are denied.

                                               XXXV.

         The allegations contained in paragraph 20 of the Original Complaint are denied.

                                               XXXVI.

         The allegations contained in paragraph 21 of the Original Complaint contain a writing that

speaks for itself and any characterization thereof is denied.

                                              XXXVII.

         The allegations contained in paragraph 22 of the Original Complaint are denied.



90910
                                             Page 7 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 8 of 22




                                              XXXVIII.

         The allegations contained in paragraph 23 of the Original Complaint are denied.

                                               XXXIX.

         The allegations contained in paragraph 24 of the Original Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                 XL.

         The allegations contained in paragraph 25 of the Original Complaint are admitted.

                                                 XLI.

         The allegations contained in paragraph 26 of the Original Complaint are denied as written.

                                                XLII.

         The allegations contained in paragraph 27 of the Original Complaint are denied as written.

                                                XLIII.

         The allegations contained in paragraph 28 of the Original Complaint are admitted.

                                                XLIV.

         The allegations contained in paragraph 29 of the Original Complaint contain a writing that

speaks for itself and any characterization thereof is denied.

                                                XLV.

         The allegations contained in paragraph 30 of the Original Complaint are legal conclusions

to which no answer is required.

                                                XLVI.

         The allegations contained in paragraph 31 of the Original Complaint contain a writing that

speaks for itself and any characterization thereof is denied.




90910
                                             Page 8 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 9 of 22




                                              XLVII.

         The allegations contained in paragraph 32 of the Original Complaint are legal conclusions

to which no answer is required.

                                              XLVIII.

         The allegations contained in paragraph 33 of the Original Complaint are legal conclusions

to which no answer is required.

                                               XLIX.

         The allegations contained in paragraph 34 of the Original Complaint are legal conclusions

to which no answer is required.

                                                 L.

         The allegations contained in paragraph 35 of the Original Complaint are denied insofar as

they characterize the Sheriff Smith’s press release. The remaining allegations are legal conclusions

to which no answer is required.

                                                LI.

         The allegations contained in paragraph 36 of the Original Complaint contain a writing that

speaks for itself and any characterization thereof is denied.

                                                LII.

         The allegations contained in paragraph 37 of the Original Complaint contain a writing that

speaks for itself and any characterization thereof is denied.

                                               LIII.

         The allegations contained in paragraph 38 of the Original Complaint contain a writing that

speaks for itself and any characterization thereof is denied.




90910
                                            Page 9 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 10 of 22




                                               LIV.

         The allegations contained in paragraph 39 of the Original Complaint contain a writing that

speaks for itself and any characterization thereof is denied.

                                                LV.

         The allegations contained in paragraph 40 of the Original Complaint are legal conclusions

to which no answer is required.

                                               LVI.

         The allegations contained in paragraph 41 of the Original Complaint are denied.

                                               LVII.

         The allegations contained in paragraph 42 of the Original Complaint are legal conclusions

to which no answer is required.

                                              LVIII.

         The allegations contained in paragraph 43 of the Original Complaint are legal conclusions

to which no answer is required.

                                               LIX.

         The allegations contained in paragraph 44 of the Original Complaint are denied.

                                                LX.

         The allegations contained in paragraph 45 of the Original Complaint are denied.

                                               LXI.

         The allegations contained in paragraph 46 of the Original Complaint are denied.

                                               LXII.

         The allegations contained in paragraph 47 of the Original Complaint are denied.




90910
                                           Page 10 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 11 of 22




                                              LXIII.

         The allegations contained in paragraph 48 of the Original Complaint are denied.

                                              LXIV.

         The allegations contained in paragraph 49 of the Original Complaint are denied.

                                               LXV.

         The allegations contained in paragraph 50 of the Original Complaint are admitted only

insofar as a neutral magistrate signed a warrant for Jerry Rogers’s arrest. The remaining allegations

within this paragraph are legal conclusions to which no answer is required.

                                              LXVI.

         The allegations contained in paragraph 51 of the Original Complaint are denied.

                                              LXVII.

         The allegations contained in paragraph 52 of the Original Complaint are legal conclusions

to which no answer is required.

                                             LXVIII.

         The allegations contained in paragraph 53 of the Original Complaint are denied.

                                              LXIX.

         The allegations contained in paragraph 54 of the Original Complaint are denied.

                                               LXX.

         The allegations contained in paragraph 55 of the Original Complaint are denied.

                                              LXXI.

         The allegations contained in paragraph 56 of the Original Complaint are denied as written.

                                              LXXII.

         The allegations contained in paragraph 57 of the Original Complaint are denied.



90910
                                           Page 11 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 12 of 22




                                             LXXIII.

         The allegations contained in paragraph 58 of the Original Complaint are denied.

                                             LXXIV.

         The allegations contained in paragraph 59 of the Original Complaint are legal conclusions

to which no answer is required.

                                             LXXV.

         The allegations contained in paragraph 60 of the Original Complaint are legal conclusions

to which no answer is required.

                                             LXXVI.

         The allegations contained in paragraph 61 of the Original Complaint are legal conclusions

to which no answer is required.

                                             LXXVII.

         The allegations contained in paragraph 62 of the Original Complaint are denied.

                                            LXXVIII.

         The allegations contained in paragraph 63 of the Original Complaint are denied.

                                             LXXIX.

         The allegations contained in paragraph 64 of the Original Complaint are denied.

                                             LXXX.

         The allegations contained in paragraph 65 of the Original Complaint are denied.

                                             LXXXI.

         The allegations contained in paragraph 66 of the Original Complaint are denied.




90910
                                          Page 12 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 13 of 22




                                             LXXXII.

         AND NOW, further answering the Plaintiff's Amending Complaint, St. Tammany Parish

Sheriff Randy Smith, Danny Culpeper and Keith Canizaro answer the individual allegations as

follows:

                                             LXXXIII.

         The allegations contained in paragraph 1 of the Amended Complaint are denied.

                                             LXXXIV.

         The allegations contained in paragraph 2 of the Amended Complaint are legal conclusions

to which no answer is required.

                                              LXXXV.

         The allegations contained in paragraph 3 of the Amended Complaint are denied.

                                             LXXXVI.

         The allegations contained in paragraph 4 of the Amended Complaint are denied.

                                             LXXXVII.

         The allegations contained in paragraph 5 of the Amended Complaint are legal conclusions

to which no answer is required.

                                            LXXXVIII.

         The allegations contained in paragraph 6 of the Amended Complaint are admitted only

insofar as Sheriff Smith, Danny Culpeper and Keith Canizaro admit that this Court has jurisdiction

for claims arising out of federal civil rights violations and supplemental jurisdiction over state law

claims under 28 U.S.C. § 1367.




90910
                                           Page 13 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 14 of 22




                                              LXXXIX.

         The allegations contained in paragraph 7 of the Amended Complaint are admitted only

insofar as Sheriff Smith, Danny Culpeper and Keith Canizaro admit that venue is proper in the

Eastern District of Louisiana.

                                                 XC.

         The allegations contained in paragraph 8 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                 XCI.

         The allegations contained in paragraph 9 of the Amended Complaint are admitted.

                                                XCII.

         The allegations contained in paragraph 10 of the Amended Complaint are admitted only

insofar as Plaintiff alleges Danny Culpeper is an individual of the age of majority, a resident of St.

Tammany Parish and a citizen of the State of Louisiana. The remaining allegations of fact within

this paragraph are denied as written and/or for lack of sufficient information to justify a belief

therein.

                                                XCIII.

         The allegations contained in paragraph 11 of the Amended Complaint are admitted.

                                                XCIV.

         The allegations contained in paragraph 12 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                XCV.

         The allegations contained in paragraph 13 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.



90910
                                            Page 14 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 15 of 22




                                                XCVI.

         The allegations contained in paragraph 14 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                               XCVII.

         The allegations contained in paragraph 15 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                               XCVIII.

         The allegations contained in paragraph 16 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                XCIX.

         The allegations contained in paragraph 17 of the Amended Complaint are admitted.

                                                  C.

         The allegations contained in paragraph 18 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                  CI.

         The allegations contained in paragraph 19 of the Amended Complaint are denied.

                                                 CII.

         The allegations contained in paragraph 20 of the Amended Complaint are denied.

                                                 CIII.

         The allegations contained in paragraph 21 of the Amended Complaint contain a writing

that speaks for itself and any characterization thereof is denied.




90910
                                            Page 15 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 16 of 22




                                                 CIV.

         The allegations contained in paragraph 22 of the Amended Complaint are denied.

                                                 CV.

         The allegations contained in paragraph 23 of the Amended Complaint are denied.

                                                 CVI.

         The allegations contained in paragraph 24 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                CVII.

         The allegations contained in paragraph 25 of the Amended Complaint are admitted.

                                                CVIII.

         The allegations contained in paragraph 26 of the Amended Complaint are denied as written.

                                                 CIX.

         The allegations contained in paragraph 27 of the Amended Complaint are denied as written.

                                                 CX.

         The allegations contained in paragraph 28 of the Amended Complaint are admitted.

                                                 CXI.

         The allegations contained in paragraph 29 of the Amended Complaint contain a writing

that speaks for itself and any characterization thereof is denied.

                                                CXII.

         The allegations contained in paragraph 30 of the Amended Complaint are legal conclusions

to which no answer is required.




90910
                                            Page 16 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 17 of 22




                                               CXIII.

         The allegations contained in paragraph 31 of the Amended Complaint contain a writing

that speaks for itself and any characterization thereof is denied.

                                               CXIV.

         The allegations contained in paragraph 32 of the Amended Complaint are legal conclusions

to which no answer is required.

                                               CXV.

         The allegations contained in paragraph 33 of the Amended Complaint are legal conclusions

to which no answer is required.

                                               CXVI.

         The allegations contained in paragraph 34 of the Amended Complaint are legal conclusions

to which no answer is required.

                                              CXVII.

         The allegations contained in paragraph 35 of the Amended Complaint are denied insofar

as they characterize the Sheriff Smith’s press release. The remaining allegations are legal

conclusions to which no answer is required.

                                              CXVIII.

         The allegations contained in paragraph 36 of the Amended Complaint contain a writing

that speaks for itself and any characterization thereof is denied.

                                               CXIX.

         The allegations contained in paragraph 37 of the Amended Complaint contain a writing

that speaks for itself and any characterization thereof is denied.




90910
                                           Page 17 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 18 of 22




                                                CXX.

         The allegations contained in paragraph 38 of the Amended Complaint are denied as written

and/or for lack of sufficient information to justify a belief therein.

                                                CXXI.

         The allegations contained in paragraph 39 of the Amended Complaint contain a writing

that speaks for itself and any characterization thereof is denied.

                                               CXXII.

         The allegations contained in paragraph 40 of the Amended Complaint are legal conclusions

to which no answer is required.

                                               CXXIII.

         The allegations contained in paragraph 41 of the Amended Complaint are denied.

                                               CXXIV.

         The allegations contained in paragraph 42 of the Amended Complaint are legal conclusions

to which no answer is required.

                                               CXXV.

         The allegations contained in paragraph 43 of the Amended Complaint are legal conclusions

to which no answer is required.

                                               CXXVI.

         The allegations contained in paragraph 44 of the Amended Complaint are denied.

                                              CXXVII.

         The allegations contained in paragraph 45 of the Amended Complaint are denied.

                                              CXXVIII.

         The allegations contained in paragraph 46 of the Amended Complaint are denied.



90910
                                            Page 18 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 19 of 22




                                             CXXIX.

         The allegations contained in paragraph 47 of the Amended Complaint are denied.

                                              CXXX.

         The allegations contained in paragraph 48 of the Amended Complaint are denied.

                                             CXXXI.

         The allegations contained in paragraph 49 of the Amended Complaint are denied.

                                             CXXXII.

         The allegations contained in paragraph 50 of the Amended Complaint are admitted only

insofar as a neutral magistrate signed a warrant for Jerry Rogers’s arrest. The remaining allegations

within this paragraph are legal conclusions to which no answer is required.

                                            CXXXIII.

         The allegations contained in paragraph 51 of the Amended Complaint are denied.

                                            CXXXIV.

         The allegations contained in paragraph 52 of the Amended Complaint are legal conclusions

to which no answer is required.

                                             CXXXV.

         The allegations contained in paragraph 53 of the Amended Complaint are denied.

                                            CXXXVI.

         The allegations contained in paragraph 54 of the Amended Complaint are denied.

                                            CXXXVII.

         The allegations contained in paragraph 55 of the Amended Complaint are denied.

                                           CXXXVIII.

         The allegations contained in paragraph 56 of the Amended Complaint are denied as written.



90910
                                           Page 19 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 20 of 22




                                             CXIX.

         The allegations contained in paragraph 57 of the Amended Complaint are denied.

                                              CXL.

         The allegations contained in paragraph 58 of the Amended Complaint are denied.

                                             CXLI.

         The allegations contained in paragraph 59 of the Amended Complaint are legal conclusions

to which no answer is required.

                                             CXLII.

         The allegations contained in paragraph 60 of the Amended Complaint are legal conclusions

to which no answer is required.

                                             CXLIII.

         The allegations contained in paragraph 61 of the Amended Complaint are legal conclusions

to which no answer is required.

                                             CXLIV.

         The allegations contained in paragraph 62 of the Amended Complaint are denied.

                                             CXLV.

         The allegations contained in paragraph 63 of the Amended Complaint are denied.

                                             CXLVI.

         The allegations contained in paragraph 64 of the Amended Complaint are denied.

                                            CXLVII.

         The allegations contained in paragraph 65 of the Amended Complaint are denied.




90910
                                          Page 20 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 21 of 22




                                              CXLVIII.

         The allegations contained in paragraph 66 of the Amended Complaint are denied.

                                               CXLIX.

                                          JURY DEMAND

         Defendants request a trial by jury herein as to all matters properly tried thereby.

                                      PRAYER FOR RELIEF

         WHEREFORE, Defendants, St. Tammany Parish Sheriff Randy Smith, Danny Culpeper,

and Keith Canizaro, pray that after all due proceedings have been had, that there be judgment

rendered in their favor dismissing this matter, with prejudice and at Plaintiff's cost. Defendants

further pray that Plaintiff's case be declared frivolous, and pray for all general and equitable relief

to which they may be entitled under law and equity, including, but not limited to, an award of

attorney's fees and costs incurred in defense of this case.

                                        Respectfully submitted,

                                        MILLING BENSON WOODWARD L.L.P.


                                        s/ Chadwick W. Collings
                                        CHADWICK W. COLLINGS, T.A.             # 25373
                                        68031 Capital Trace Row
                                        Mandeville, LA 70471
                                        Telephone: (985) 292-2000
                                        Facsimile:    (985) 292-2001
                                        Email:        ccollings@millinglaw.com
                                        Attorneys for Defendants




90910
                                            Page 21 of 22
        Case 2:20-cv-00517-JTM-DMD Document 27 Filed 09/23/20 Page 22 of 22




                                 CERTIFICATE OF SERVICE

         I hereby certify that on Wednesday, September 23, 2020, a copy of the foregoing pleading

was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing

will be sent to all counsel of record by operation of the court’s electronic filing system.


                                     s/ Chadwick C. Collings
                                      Chadwick W. Collings




90910
                                           Page 22 of 22
